Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 11, 13-16 and 18-20 are being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Greer (US 20080021709 A1) teaches a substantially real-time voice, text, and messaging communications system employs application triggers for communications. A system provides communication between an executable application and a worker The system comprises at least one repository including, mapping information associating predetermined indicators conveyed by transaction messages with tasks performed by corresponding workers and communication routing information for use in establishing communication with the corresponding workers. A filter automatically accesses transaction messages processed by an executable application and uses the mapping 
Chen et al. (US 20150310176 A1) teaches the present teaching relates to a Healthcare Event Response and Communication Center. In one example, a healthcare message is received. The healthcare message is processed to automatically identify one or more healthcare events. For each identified healthcare event, one or more responsive entities that are configured to be responsive to the healthcare event are identified. Each responsive entity is associated with one or more healthcare workflows that are configured to receive the healthcare event. Each identified healthcare event is provided in real-time to each of the one or more responsive healthcare workflows with respect to each responsive entity. 
Pacheco (US 20070118601 A1) teaches a system and method are provided for coordinating concurrent processing of a plurality of messages communicated over a network between a source system and a target system. The plurality of messages are configured for including a pair of related messages having a common first unique message identifier and at least one unrelated message having a second unique message identifier different from the first unique identifier. The system and method 
The combination of Greer and Chen et al. and Pacheco fail to disclose “A method for handling messages in a healthcare communication network between information system components, the method comprising the steps of: receiving a message within 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        11/19/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454